Brailsford, Justice.
The appellant, George Dennis Raines, appeals from his conviction of grand larceny upon the sole ground of the insufficiency of the evidence. The appeal must fail. Raines and one Samuel Harris, employees of a rug company, went to the home of one Lehman Moseley to pick up a rug. Immediately after their departure Mrs. Moseley missed a valuable diamond ring from a jewelry box in her bedroom. Shortly afterward, the ring was found in the panel truck which had been used by Raines and Harris in transporting the rug. Mrs. Moseley testified that Raines was alone in the house while she, at his request, went outside to tell Harris to come in and help Raines tote the rug to the truck. The evidence rather conclusively establishes that the ring was stolen by one of the two employees of the rug company. By clear inference from Mrs. Moseley’s testimony, which need not be stated in further detail, Raines had the opportunity to enter the bedroom and remove the ring without being observed by her. On the other hand, Harris was constantly under her observation during the short time that he was in the dwelling. This evidence reasonably tended to establish the guilt of the accused and required submission of the case *442to the jury. State v. Fleming, 243 S. C. 265, 274, 133 S. E. (2d) 800, 806; West’s South Carolina Digest, Criminal Law, Key No. 753(1).
Affirmed.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.